Citation Nr: 1518022	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (diabetes), claimed as secondary to service-connected bilateral knee disabilities.
 
2. Entitlement to service connection for hypertension, claimed as secondary to service-connected bilateral knee disabilities.

3. Entitlement to service connection for an acquired psychiatric disorder, to include recurring major depressive disorder, claimed as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for cataracts, claimed as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to March 1959.

These matters first came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2010. A transcript of that proceeding has been associated with the Veteran's claims file.

The Board remanded this matter for further evidentiary development in November 2010.  Upon return for further appellate review, the Board issued a decision in August 2012 denying the service connection for diabetes and hypertension.  The Veteran appealed the Board's determination to the Court of Appeals for Veterans Claims (CAVC or Court), which issued an order in March 2014 approving a joint motion for remand (JMR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  The parties requested in the JMR that the August 2012 Board decision be vacated, and the issues listed above remanded back to the Board for further development and adjudication.  The appeal is presently before the Board for further action pursuant to the Court's order. 

The Board's August 2012 decision also remanded a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as recurring major depressive disorder, to include as secondary to service-connected bilateral knee disabilities.  After completing all steps pursuant to 38 C.F.R. § 19.38, the case has been returned to the Board for further appellate processing. 

Following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Misfiled documents were discovered by the Board in this Veteran's claims file and removed in April 2015 for association with the correct Veteran's claims file.  These three misfiled documents appear to have been mistakenly included in the same envelope with other items specific to this Veteran by his representative.  The documents consisted of  (1) a letter dated 3/29/2010, from the representative; (2) a letter dated 3/25/2010, from a private doctor; and (3) a copy of a newspaper, The Daily Dunlin Democrat, dated 7/31/1970.  These misfiled documents do not appear to have had any impact in the instant appeal.  

The issue of service connection for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension and diabetes are shown to be as likely as not secondary to obesity, which is shown as likely as not to be secondary to his service-connected knee disabilities. 

2.  The Veteran's psychiatric disorder, which has been variously diagnosed as major depressive disorder, anxiety disorder not otherwise specified (NOS), and adjustment disorder with mixed anxiety and depression, is shown as likely as not to be secondary to the Veteran's service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria to establish service connection for hypertension are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The criteria to establish service connection for a psychiatric disorder, which has been variously diagnosed as major depressive disorder, anxiety disorder not otherwise specified (NOS), and adjustment disorder with mixed anxiety and depression, are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his original claim, received in September 2007, the Veteran asserted that his diabetes and hypertension were "a result of the sedentary lifestyle imposed on him resulting from the" knee condition.  Throughout the course of the appeal, he clarified his intention to claim that his sedentary lifestyle, which resulted in obesity, was due to the severity of his knee disabilities, and it was his obesity that contributed to his diabetes and hypertension. 

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion - Diabetes and Hypertension

When this matter was previously before the Board in August 2012, it was explained that the Veteran is seeking service connection on a secondary basis.  Since that time, additional evidence has been received which tends to bring the record into a state of relative equipoise on all material elements of this secondary theory of service connection.  The details follow.  

As previously discussed in its August 2012 decision, a diagnosis of hypertension is shown in the record beginning from January 2000, although some evidence, such as a workplace physical examination from 1986, suggests an earlier onset.  Diabetes was confirmed in September 2001.  There is no material dispute as to these facts.  

There is also no material dispute that the Veteran is currently service-connected for a medical condition in both knees, and that he is obese.  

Again, with regard to the nexus element, the Veteran's secondary theory of entitlement rests on two necessary causal links: (1) that his obesity caused or aggravated his diabetes and hypertension and (2) that his bilateral knee disability caused or aggravated his obesity.  

As for the first question, it does not appear to materially be in dispute that the Veteran's diabetes and hypertension were aggravated by his obesity.  In fact, his private primary doctor gave an opinion in August 2008 tending to establish such a relationship, when he observed that the Veteran "does suffer with obesity which in turn has contributed to the development of hypertension and diabetes."  (This doctor did not give an opinion indicating that the Veteran's knee arthritis caused or contributed to his obesity, aside from documenting the Veteran's own belief of such a relationship.)  

Accordingly, for purposes of this appeal, the Board will assume as true that there is a secondary relationship between the Veteran's obesity and his diabetes and hypertension.  The next question concerns whether his obesity is secondary to his knee disabilities.  

On this question, the evidence indicates that the Veteran's bilateral knee disability became so severe over time that he became limited in the physical activities he could perform.  As early as March 2000, a private doctor wrote that the Veteran "relates now that [his knee pain] is worsening to the point where he is unable to do any significant amount of activity without pain, and in fact he has pain with basically almost any kind of activity involving the knees."  On VA examination in March 2003, he complained of being able to walk only one block before needing to stop and rest.  

Thus, the evidence tends to establish that the Veteran's knee disabilities reduced the amount of physical activity in which he could engage.  However, it does not necessarily follow that the Veteran's obesity was caused or aggravated by this reduced activity.  On this question, there is considerable evidence both positive and negative.  

The unfavorable evidence includes private treatment records showing that the Veteran was able to engage in exercise despite his knee disabilities.  For instance, his private doctor in May 2005 reported that he exercised 1-3 times per week.  Again in December 2005, this private doctor noted that the Veteran "lifts weights and does chair excercised [sic] regularly.  He is 'trying' to be compliant with diet..."  Then in July 2007, his VA doctor noted that the Veteran had a stationary bike, which he tried to use nearly every day.  The Board notes that this evidence tends to indicate that the Veteran's obesity was not associated with his exercise program because he remained obese despite exercising.  

Other unfavorable evidence includes VA and private treatment records recommending that the Veteran control his weight through means other than weightbearing-types exercises.  Most representative is the July 2007 VA treatment record (cited in the last paragraph), which shows that the Veteran's VA doctor encouraged him to continue using his stationary bike, but to also add swimming and/or aquatic exercises of nonweightbearing type.  These VA and private treatment records, including an April 2007 VA treatment record, refer to dietary measures for weight loss.  The Board notes that this evidence tends to indicate that the Veteran had alternative means to control his weight that did not involve any use of his knees.  

Also unfavorable, the Veteran underwent a VA examinations in March 2011, and this VA examiner found that neither the Veteran's diabetes mellitus nor hypertension were caused by or worsened by his service-connected bilateral knee disabilities.  The Veteran confirmed to the VA examiner that his weight had been relatively stable over the past decade or more despite his knee disabilities.  Consistent with the other unfavorable evidence, this medical expert concluded that the Veteran's obesity was more likely related to factors, especially caloric intake, instead of an inability to engage in high impact exercise.  

All of this same evidence was considered by the Board in August 2012.  
Collectively, it continues to provide a substantial evidentiary basis, especially when evaluated in the context of common knowledge, tending to weigh against the nexus element here.  See Kahana, 24 Vet. App. at 435 (the Board may permissibly draw 'inference[s] based on the evidence' as long as any inference resulting in a medical determination is independent and cited); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988) ("Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings."'")).

Despite this considerable evidence weighing against a secondary nexus, the Board notes that the Veteran's case was recently presented to a private medical expert, who authored an opinion in February 2015.  This expert explained that there is a "correlation" between knee symptoms and weight gain, and "[t]here is ample scientific literature which demonstrates obesity is linked to a sedentary lifestyle." In the context of this Veteran's history, the expert discussed the evidence showing that the Veteran's medical records "clearly reveal[] worsening obesity in proportion to [his] increased knee pain which led to his forced retirement at a weight of around 200 pounds" with a weight "in excess of 300 pounds" by January 2001.  Accordingly, the doctor concluded that the Veteran's "diabetes mellitus and hypertension are at least as likely as not the direct result of his limited mobility and physical limitations of his service-connected knee disability."  

This expert's opinion tends to establish that the Veteran's sedentary lifestyle, which occurred "out of necessity and pain," contributed to his obesity.  In this regard, this expert's opinion tends to now make clear to the Board that the ultimate disagreement here concerns the degree of contribution amongst various risk factors for obesity (i.e., a lack of exercise versus caloric intake).  In a service connection case, such as this one (as opposed to the question of which disability rating to assign), the degree of contribution is irrelevant because the nexus question concerns whether the service-connected disability "contributed in any way" to the development of the claimed medical condition.  See, e.g., Fennell v. Shinseki, No. 11-2831, 2013 WL 2434945, *4 (Vet. App. June 5, 2013) (nonprecedential); see also Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (discussing the "eggshell plaintiff rule" in the context of VA claims). 

Thus, by resolving all reasonable doubt in the Veteran's favor, the evidence tends to make it at least equally likely that the Veteran's knee disability contributed to his obesity to some degree, and that his obesity, in turn, caused or aggravated his diabetes and hypertension.  As such, the evidence is in relative equipoise on all material elements of the claim, and the claim must be granted.  

C.  Discussion - Psychiatric Disorder

The evidence of record also makes it likely that the Veteran has a psychiatric disorder secondary to his service-connected medical disabilities.  

With regard to his current diagnosis, the evidence includes diagnoses of major depressive disorder (February 2015), anxiety disorder not otherwise specified (NOS) (June 2014), and adjustment disorder with mixed anxiety and depression (January 2008).  The medical professionals who have evaluated him have reached different conclusions as to the nature of his diagnosis.  These conflicting diagnoses appear to be reasonable professional differences of opinion, notwithstanding some pejorative language used in a recent, February 2015 private opinion.  Accordingly, for purposes of this appeal, the Board will resolve reasonable doubt in the Veteran's favor and find that his current psychiatric condition encompasses his complete psychiatric picture captured by each of these diagnoses.  

With regard to the secondary nexus question, there are again conflicting medical opinions.  On the one hand, a VA examiner addressed the case in November 2012, and found that a nexus to the service-connected disabilities was unlikely.  On the other hand, in February 2015, a private psychiatrist reached a favorable opinion.  After careful review, the Board finds that neither of these opinions is particularly persuasive due to their reliance on compounding inaccuracies and legal deficiencies, including a lack of objectivity.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Nonetheless, the record before the Board now includes a private mental health intake report from June 2014, which appears reasonably to be objective, impartial, and historically accurate.  With specific regard to the nexus question, this doctor, a clinical psychologist, concluded that the Veteran's anxiety "appears to come at least in response to limitations because of health, fight with VA, and interpersonal discomfort."  

The Board notes that, unlike the other opinions of record, this doctor's opinion was written as a part of a medical evaluation for treatment purposes and was not generated in connection with this appeal.  This tends to increase the likelihood that it is impartial and objective.  Moreover, this doctor accurately summarized the complexity of the Veteran's ongoing complaints.  For instance this doctor noted that the Veteran's "[c]urrent stress driving at least in part his presentation is in response to an ongoing fight with the VA."  The Board notes that this statement directly corresponds to the Veteran's complaints made during VA treatment beginning in December 2007.  This doctor also noted the Veteran's ongoing "[w]eaknesses include declining physical health and obesity," which mirrors the Veteran's complaints of frustration with his pain made during the same VA treatment.  

Overall, the Board finds that this June 2014 opinion is compelling and convincing evidence of a secondary nexus in this case.  

As such, the Board will find that all material elements of this claim are in equipoise, including the nexus requirement.  Therefore the appeal is granted.  

As this decision represents a complete grant of the benefits now on appeal, no discussion of VA's duty to notify and assist is necessary.  This includes a potential defect under Bryant v. Shinseki, 23 Vet.App 488, 496-497 (2010), as addressed by the parties in the JMR.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for hypertension is granted.

Entitlement to service connection for a psychiatric disorder, which has been variously diagnosed as major depressive disorder, anxiety disorder NOS, and adjustment disorder with mixed anxiety and depression, is granted.


REMAND

Cataracts

The claim of service connection for cataracts must be remanded for issuance of a statement of the case (SOC). The RO issued a rating decision in September 2013 denying the claim.  The Veteran initiated an appeal by timely filing a notice of disagreement (NOD) in September 2014.  An SOC has not been issued.  In cases, such as this one, where a claimant has timely filed an NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim of service connection for cataracts.  This issuance should include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


